ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The response and amendment filed 09/02/2021 is acknowledged.
Claims 2, 11-12, 15-17, 23-24, and 30-31 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  
 A phone call was placed to Angelo Castellino on 25 July, 2022 to discuss the issues raised in this action, however, no agreement was reached because the Examiner was unable to leave a message at the phone number of record. 

Claim Objections
Claims 30 and 31 are objected to because of the following informalities:  
Claims 30 and 31 refer to a compound of Formula II or Formula IIa of claim 2. However, claims 30 and 31 are independent claims. The structure of Formula II or Formula IIa should be reproduced in claims 30 and 31 and the reference to claim 2 should be deleted to avoid confusion. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 depends from cancelled claim 1. The subject matter claim 12 was intended to further limit is unclear.

Allowable Subject Matter
Claims 2, 24, 30 and 31 are independent.
Claim 2 is directed to a composition. Claim 24 is directed to a compound defined by a subgenus Markush falling within the scope of claim 2. Claim 30 is directed to a bone graft surgical cage comprising cells capable of differentiating into bone cells, a calcium phosphate matrix and compound having the structure of formula II or formula IIa of claim 2. Claim 31 is directed to a method for increasing adherence of cells to calcium phosphate materials by treatment of cells in the presence of a calcium phosphate material with a compound of Formula II or Formula IIa of claim 2.
The subgenus Markush of Formula IIa in claim 24 appears to be free of the art. Consequently, claim 24 is directed to a novel and non-obvious group of compounds. 
Claims 2, 30, and 31 require a combination of a compound having Formula II or Formula IIa, cells, and a calcium phosphate material. The closest prior art for claims 2, 30 and 31 appears to be WO 2012116137 A2 (Emory University). The ‘137 document teaches compounds and compositions for forming bone comprising a bone graft material comprising a growth factor, e.g., BMP, and a JAB1 blocker (‘137, e.g., Abstract). 
Compositions further comprise a calcium phosphate matrix, e.g., hydroxyapatite, tricalcium phosphate, or bioglass (‘137, e.g., 0134-0135).
Compositions may further comprise stem cells (‘137, e.g., 0023-0024).
JAB1 blockers include compounds having the structure:

    PNG
    media_image1.png
    301
    895
    media_image1.png
    Greyscale

However, this structure differs from Formula II or Formula IIa in that the prior art compounds are not tetrahydroquinolines, i.e., the core structure is an aromatic fused heterocycle quinoline while the structures of the presently claimed compositions and methods are tetrahydroquinolines. The ‘137 document does not appear to teach any tetrahydroquinoline compounds.
With respect to tetrahydroquinolines of the claimed invention: compounds within the scope of Formula II were known, e.g., WO 2002079165 A1 teaches the tetrahydroquinoline of claim 17 (‘165, e.g., pg. 10, table I, compound 9). However, the ‘165 document does not recognize the compounds as JAB1 blockers. Additionally, the ‘165 document teaches the compounds having utility for treating asthma, dermatitis, urticaria, rhinitis, and/or COPD (‘165, e.g., Abstract). The ‘165 document does not teach the tetrahydroquinolines having osteogenic or bone graft utility. Consequently, the prior art provides no motivation to modify compositions from the ‘137 document with the tetrahydroquinolines of the ‘165 document.  
Consequently, claims 2, 24, 30 and 31 appear to be free of the prior art of record.

Conclusion
Claims 2, 11-12, 15-17, 23-24, and 30-31 free of the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615